 



EXHIBIT 10.2

FIRST AMENDED AND RESTATED PROMISSORY NOTE
(Unsecured)

      $6,800,000.00   September 30, 2002

     The undersigned U.S. Medical Development, Inc., a Nevada corporation
(“USMD”), promises to pay to the order of Endocare, Inc., a Delaware corporation
(“Endocare” or any subsequent holder(s) hereof are referred to generically as
“Holder”), at 201 Technology Drive, Irvine, CA 92618 or at such other place as
the Holder may from time to time designate in writing, the principal sum of SIX
MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($6,800,000.00).

     1. Interest. This promissory note shall bear interest at a rate equal to
the lowest applicable federal rate in effect each month throughout the term
hereof.

     2. Payments.

          (a) Subject to Section 1.2 of that certain “Partnership and Limited
Liability Company Membership Interest Purchase Agreement,” dated August 12,
2002, as amended on September 30, 2002 (and as amended from time to time, the
“Purchase Agreement”), USMD shall pay Holder the entire principal balance hereof
plus all accrued but unpaid interest in one lump sum on March 30, 2006.

          (b) USMD shall have the right to prepay this Note at any time, in
whole or in part, without premium or penalty.

     3. Event of Default.

          (a) Any one or more of the following shall constitute an “Event of
Default” hereunder, if not cured within the “cure period” defined below:

                  (i) USMD fails to pay make payment of principal or interest on
this Note when due;               (ii) USMD shall admit its inability to pay its
debts as they mature, or shall make an assignment for the benefit of its
creditors;               (iii) a proceeding in bankruptcy or for the
reorganization of USMD or the readjustment of any of its debts under the United
States Bankruptcy Code, or under any other laws, whether state or federal, for
the relief of debtors, now or hereafter existing, shall be commenced by USMD or
shall be commenced against USMD and not be dismissed within 60 days; or    
          (vi) a receiver or trustee shall be appointed for USMD or for any
substantial part of its assets, or any proceeding shall be instituted for the
dissolution or the full or partial liquidation of USMD and not be dismissed
within 60 days.

          (b) The “cure period” is thirty (30) days after Endocare gives USMD
written notice of a default under (a) (i) above. There is no cure period for a
default under (a) (ii), (iii), or (iv).

          (c) Upon the occurrence of an Event of Default, the Holder of this
Note may elect to accelerate this Note in its entirety including principal and
interest then accrued, whereupon, without notice, presentation or demand, all of
the same shall at once become due and payable. USMD agrees to

 



--------------------------------------------------------------------------------



 



pay all costs of collection, including, but not limited to, reasonable
attorney’s fees, professional fees, and court costs incurred by the Holder as a
result of any Event of Default.

     4. Full Recourse, Unsecured Debt. Endocare shall have full recourse against
USMD for repayment of all indebtedness evidenced by (or recoverable under) this
Note. USMD’s obligations under this Note shall not be secured by any property of
USMD and all such obligations shall be unsecured. That certain Pledge Agreement,
dated as of July 15, 2002, between Endocare and USMD is hereby terminated.

     5. Reserved.

     6. Miscellaneous.

          (a) This Note is intended as a contract under and shall be construed
and enforceable in accordance with the laws of the State of California.

          (b) Presentment for payment, demand, protest and notice of demand,
protest and nonpayment and all other notices other than as set forth herein are
hereby waived by USMD. No course of dealing between USMD and the Holder, nor
delay or failure on the part of the Holder to exercise or enforce any right or
remedy provided for herein or otherwise available to the Holder, including,
without limitation, failure to accelerate the debt evidenced hereby by reason of
default hereunder, acceptance of a past due installment, or indulgences granted
from time to time shall be construed (i) as a novation of this Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of such right
of acceleration or of the right of Holder thereafter to insist upon strict
compliance with the terms of this Note, or (ii) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by the laws of the
State of California or Texas. USMD hereby expressly waives the benefit of any
statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing.

          (c) No extension of time for the payment of this Note or any
installment due hereunder, made by agreement with any person now or hereafter
liable for the payment of this Note, shall operate to release, discharge,
modify, change or affect the original liability of USMD under this Note, either
in whole or in part unless Holder agrees otherwise in writing.

          (d) This Note may not be modified orally, but only in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.

          (e) This Note may not be assigned without the written consent of
Endocare.

          (f) Wherever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under such
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note.

          (g) As used herein the terms “USMD” and “Endocare” shall be deemed to
include their respective heirs, successors, legal representatives and assigns,
whether by voluntary action of the parties or by operation of law.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Note is executed and delivered as of the date
first above written.

        U.S. Medical Development, Inc.  
    By:  /s/ Robert A. Yonke  

--------------------------------------------------------------------------------

  Name: Robert A. Yonke
Title: Chief Executive Officer

3